

EXHIBIT 10.18


































T-Mobile USA, Inc.
Executive Deferred Compensation Plan
(Established Effective as of January 1, 2008)





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page #
ARTICLE I Purpose
1
 
 
ARTICLE II Definitions
2
 
 
ARTICLE III Participation
6
 
 
ARTICLE IV Participant Deferrals and Company Allocations
7
 
 
ARTICLE V Investment of Account Balances
9
 
 
ARTICLE VI Time and Method of Benefit Payment
11
 
 
ARTICLE VII Witholding Taxes
14
 
 
ARTICLE VIII Amendment and Termination of Plan
15
 
 
ARTICLE IX Administration
16
 
 
ARTICLE X Claims Procedure
18
 
 
ARTICLE XI Miscellaneous
20







































-i-





--------------------------------------------------------------------------------



T-MOBILE USA, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN (Established Effective as of January 1,
2008)


ARTICLE I


Purpose


This Executive Deferred Compensation Plan is intended to promote and advance the
interests of T-Mobile USA, Inc. (the “Company”) and its wholly owned
subsidiaries by stimulating the efforts of select key executives of the Company.


Benefits under the Plan are intended to provide a source of deferred
compensation available on an in-service or retirement basis for eligible
executives in addition to their retirement savings under the Company’s Qualified
Plan. To achieve this result, the Plan provides participants the opportunity to
defer a portion of their annual Base Salary, Performance Bonus and PSP Cash
Award along with the right of the Company to make individual deferred
compensation commitments. Vested amounts are to be made available for
distribution at participant determined dates. The Plan is designed to serve
these purposes by offering elective deferrals and Company provided credits, and
by making accumulated balances payable upon the election of the participant.


This Plan is also intended to comply with Code Section 409A with respect to all
benefits under the Plan and is effective as of January 1, 2008.






--------------------------------------------------------------------------------



ARTICLE II


Definitions


The following words when capitalized shall have the following meanings, unless a
different meaning is required by the context.


2.1 “Account” shall mean the bookkeeping account representing the total of all
amounts credited for the benefit of a Participant under the Plan. The Account
may include component Accounts to reflect amounts payable at different times and
in different forms. Reference to an Account means any such Account or all
Accounts, as the context requires. A Participant’s Account is a bookkeeping
device to track the amount of deferrals, Company allocations and earnings with
respect thereto. No assets shall be reserved or segregated in connection with
any Account, and no Account shall be insured or otherwise secured.


2.2 “Administrator” shall mean the T-Mobile USA, Inc. 401(k) Retirement Savings
Plan Committee; provided, however, no member of the T-Mobile USA, Inc. 401(k)
Retirement Savings Plan Committee may participate in an individual determination
related to such member as a participant. The T-Mobile USA, Inc. 401(k)
Retirement Savings Plan Committee may delegate responsibility for administration
of the Plan, including, but not limited to an Executive Compensation Consultant.
The Administrator or its delegate can further delegate responsibility of record
keeping and regular administration to other parties.


2.3    “Base Salary” shall mean the Participant’s base salary for the applicable
Plan Year.


2.4 “Beneficiary” shall mean any person, trust or other entity designated by a
Participant as the party who is or may become entitled to receive a benefit
under the Plan upon the Participant’s death.


2.5    “Board” shall mean the Board of Directors of the Company.


2.6 “Change in Control” shall mean the occurrence of any of the following events
(i) a change in the ownership of the Company; (ii) a change in the effective
control of the Company; (iii) a change in the ownership of a substantial portion
of the assets of the Company.


For purposes of this Section, a change in the ownership of the Company occurs on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Board is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of such Board prior to
the date of the




--------------------------------------------------------------------------------



appointment or election, but only if no other corporation is a majority
shareholder of the Company . A change in the ownership of a substantial portion
of assets occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Company, acquires assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions, taking into account all such assets acquired during the 12-month
period ending on the date of the most recent acquisition.


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Company that has experienced the
Change in Control, or the Participant’s relationship to the affected Company
otherwise satisfies the requirements of Treasury Regulation Section
1.409A-3(i)(5)(ii). The determination as to the occurrence of a Change in
Control shall be based on objective facts and in accordance with the
requirements of Code Section 409A.


2.7    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


2.8    “Company” shall mean T-Mobile USA, Inc.


2.9 “Deferral Election” shall mean an election in the form and manner prescribed
by the Administrator filed by the Participant specifying the amounts to be
deferred and the payment timing and form applicable to one or more Accounts.


2.10 “Disability” or “Disabled” shall mean that a Participant is, by reason of
any medically-determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, (i) unable to engage in any substantial gainful
activity, or (ii) receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s employer. The Administrator shall determine whether a Participant
is Disabled in accordance with Code Section 409A provided, however, that a
Participant shall be deemed to be Disabled if determined to be totally disabled
by the Social Security Administration or the Railroad Retirement Board.


2.11 “Effective Date” shall mean January 1, 2008, the date on which the
provisions of this Plan became effective and the date as of which Participants
were first permitted to participate in the Plan.


2.12 “Election Period” shall mean the period of time during may make a Deferral
Election. Except in the case of the initial Election Period for a Participant
first eligible to begin participation in the middle of a Plan Year, the Election
Period shall be, with respect to Base Salary, before the calendar year the
salary is earned; with respect to Performance Bonus, before the calendar year
the bonus(es) are earned; with respect to the PSP Cash Award, before any
calendar year in which a PSP interim award or final award is earned. The initial
Election Period for a Participant first eligible to begin participation in the
middle of a Plan Year shall be the 30 days immediately following notification of
his eligibility with respect to Participant’s Base Salary, Performance Bonus,
and PSP Cash Award.




--------------------------------------------------------------------------------





2.13 “Eligible Employee” shall mean a member of a “select group of management or
highly compensated employees” of the Company within the meaning of Sections
201(2),
301(a)(3) and 401(a)(1) of ERISA as determined by the Administrator from time to
time in its sole discretion.


2.14 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.


2.15 “PSP Cash Award” shall mean the award granted to a Participant under the T-
Mobile USA, Inc. Phantom Stock Plan.


2.16 “Participant” shall mean any Eligible Employee who has executed a Deferral
Election and returned it to the Administrator as provided in Article III hereof
or any other person with an Account, regardless of whether such individual
continues to be an Eligible Employee.


2.17 “Performance Bonus” shall mean the Participant’s bonus, including
commissions, if applicable, as provided under the Company’s policies.


2.18    “Plan” shall mean the T-Mobile USA, Inc. Executive Deferred Compensation
Plan.


2.19 “Plan Year” shall mean the accounting year of the Plan, which is the
twelve- consecutive month period commencing on each January 1 and ending on the
following December 31.


2.20
“Qualified Plan” shall mean the T-Mobile USA, Inc. 401(k) Retirement Savings

Plan and Trust, as amended from time to time.


2.21 “Retirement” shall mean termination of employment on a date when either (a)
the sum of the Participant’s age and years of Service are equal to or greater
than 65 or (b) the Participant’s has at least ten years of Service.


2.22 “Retirement/Termination Account” shall mean an Account to record the
amounts payable to a Participant upon termination of employment. Unless the
Participant has established a Specified Date Account, all deferrals and Company
allocations shall be allocated to a Retirement/Termination Account on behalf of
the Participant.


2.23 “Service” shall mean service as determined under the Qualified Plan or any
service with an affiliate of Deutsche Telekom.


2.24 “Specified Date Account” shall mean an Account to record the amounts
payable at a future time or in accordance with a fixed schedule as specified in
the Participant’s Deferral Election. Unless otherwise determined by the
Administrator, a Participant may maintain no more than four Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account” or such other name without affecting the meaning of this
Section.




--------------------------------------------------------------------------------





2.25 “Spouse” shall mean the lawful spouse of a Participant as defined under the
Defense of Marriage Act of 1996 who was legally married to the Participant
throughout the one year period ending on the earlier of the date as of which the
Participant has elected to begin receiving benefits or the date of the
Participant’s death, provided that a former spouse will be treated as the Spouse
to the extent required under a Qualified Domestic Relations Order.


2.26 “Trust” means the grantor trust established by the Company in connection
with the maintenance of this Plan. The terms of the Trust shall be based upon
and consistent with the requirements provided in the model grantor or “rabbi”
trust published by the Internal Revenue Service as part of Revenue Procedure
92-64.


2.27 “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant. Amounts distributed with respect
to an emergency must not exceed the amounts necessary to satisfy such emergency
plus amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).


2.28    “Vested” or “Vesting” shall mean the degree to which a Participant’s
right to the
balance in such Participant’s Account under the Plan has become non-forfeitable.


















--------------------------------------------------------------------------------




ARTICLE III


Participation


3.1 Participation. Once an employee becomes an Eligible Employee and he or she
receives notification of eligibility to participate from the Administrator, he
or she may elect to participate in the Plan by completing a Deferral Election
during the applicable initial Election Period. If a Participant ceases to be an
Eligible Employee during a Plan Year, all deferrals shall cease and the
Participant’s Account shall remain subject to the terms and conditions of the
Plan.


3.2 Deferrals Irrevocable and Non-assignable. All amounts credited to a
Participant’s Account, including elective deferrals and Company allocations,
shall be treated as having been irrevocably credited and no payment based on
such amounts may be received except in accordance with the terms and conditions
of this Plan. Notwithstanding any provision in this Plan to the contrary, if it
is determined that any amounts credited under this Plan are currently or
retrospectively taxable under the Code, such amounts will be paid out in a lump
sum upon such determination.


Neither the Participant nor any Beneficiary shall have any right or ability to
alienate, sell, transfer, assign, pledge, encumber or submit to garnishment,
execution or levy, either voluntarily or involuntarily, any amount due or
expected to become due under this Plan. Amounts due under this Plan shall be
paid, transferred, delivered or otherwise conveyed only to the Participant or
the Participant’s Beneficiary.






--------------------------------------------------------------------------------




ARTICLE IV


Participant Deferrals and Company Allocations


4.1    Participant Elective Deferrals.


(a) Base Salary. In such manner and form as prescribed by the Administrator and
provided in the Deferral Election, each Participant may elect to have any whole
percentage (up to 75%) of his Base Salary withheld by the Company and credited
to his Account under the Plan.


(b) Performance Bonus. In such manner and form as prescribed by the
Administrator and provided in the Deferral Election, each Participant may elect
to have an amount (up to 100% less any legally required deductions) of his
Performance Bonus (including commissions as set forth in Section 2.17 above)
withheld by the Company and credited to his Account under the Plan.


(c) PSP Cash Award. In such manner and form as prescribed by the Administrator
and provided in the Deferral Election, each Participant may elect to have an
amount (up to 100% less any legally required deductions) of his PSP Cash Award
withheld by the Company and credited to his Account under the Plan.


(d) Timing and Manner of Election. Newly Eligible Employees may enroll in the
Plan during their Election Period for their initial full or partial Plan Year of
participation, as specified in the notification from the Administrator. Each
Plan Year thereafter, Participants will be permitted to modify the Deferral
Election during each subsequent Election Period. The Deferral Election becomes
irrevocable on December 31 of the Plan Year preceding the Plan Year in which the
amounts are deferred and may not change throughout such Plan Year. A
Participant’s Deferral Election shall continue in effect for each subsequent
Plan Year, unless modified by the Participant before the date the election
becomes irrevocable under this subsection (d). A Participant whose Deferral
Election is cancelled in accordance with Section 3.1 or 4.1(e) will be required
to file a new Deferral Election under this Article IV in order to recommence
deferrals under the Plan.


(e) Cancellation of Deferrals. If the Participant receives a hardship
distribution under the Qualified Plan the Participant’s deferrals under this
Plan shall cease through the end of the Plan Year in which the six-month
anniversary of the hardship distribution falls.


(f) Allocation of Deferrals. Pursuant to the Deferral Election, a Participant
may allocate his or her deferrals to one or more Specified Date Accounts and/or
to the Retirement/Termination Account. If no designation is made, all deferrals
shall be allocated to the Retirement/Termination Account.


4.2    Company Allocations.




--------------------------------------------------------------------------------






(a) Make-Up Matching Allocations. Participants making elective deferrals during
a Plan Year will be eligible for a Company make-up matching allocation. The
Company’s make-up match allocation shall be equal to the difference between (i)
the matching contribution the Participant would have received under the
Qualified Plan if the Participant would have been able to defer under the
Qualified Plan if the Participant did not make a Deferral Election under this
Plan reducing the compensation taken into account under the Qualified Plan and
(ii) the maximum permissible matching contribution the Participant could have
received under the Qualified Plan based on the Participant’s compensation taken
into account under the Qualified Plan (including the reduction due to the
Participant’s Deferral Election under this Plan). Make-up matching allocations
shall be allocated as of the end of the Plan Year to all Participants employed
on the last day of the Plan Year. Such contributions shall be credited to a
Participant’s Retirement/Termination Account.


(b) Discretionary Company Allocations. The Company may, from time to time in its
sole and absolute discretion, credit Company discretionary allocations to any
Participant in any amount determined by the Company. Such contributions shall be
credited to a Participant’s Retirement/Termination Account.


4.3 Vesting of Allocations. Company allocations described in Section 4.2(a) and
(b), above, and the Earnings thereon, shall be 100% vested. Company allocations
described in Section 4.2(c) shall vest in accordance with the vesting
schedule(s) established by the Administrator at the time that the Company
allocations are made. The portion of a Participant’s Account that remains
unvested upon his or her termination of employment after the application of the
terms of this Section 4.3 shall be forfeited.






--------------------------------------------------------------------------------




ARTICLE V


Investment of Account Balances


5.1 Accounts. All Participant deferrals and Company allocations shall be
credited to Specified Date Account(s) or the Retirement/Termination Account
established in the Participant’s name. A Participant’s Account(s) are a
bookkeeping device to track the amount of deferrals, Company allocations and
earnings with respect thereto. No assets shall be reserved or segregated in
connection with any Account, and no Account shall be insured or otherwise
secured.


Notwithstanding the foregoing, in the event a Participant has requested that his
or her Account be invested in a particular way, then to the extent such request
has been honored, the income or loss attributable to such Participant’s Account
shall be determined solely on the basis of the performance of the designated
investment portfolio.


5.2 Investment of Accounts. A Participant's Account shall be deemed to be
invested in the investment options that are selected by the Participant, in the
percentages as elected by the Participant for each Account. The Administrator
shall determine and communicate to Participants the investment options available
under the Plan. If the Participant fails to make an investment election, his or
her Account(s) shall be deemed to be invested in a default investment fund
specified by the Administrator. The Account(s) shall be adjusted to reflect the
earnings, gains and losses, reduced by any allocable costs or expenses, such
account(s) would experience had it actually been invested in the specific funds
at the relevant times. Participants may change their deemed investment elections
under the Plan in the form and manner prescribed by the Administrator. The
Administrator or its delegate shall set forth from time to time the procedures
Participants are to use in making or changing their deemed investment elections
for their Accounts. A Participant change in the investment of new deferrals
shall take affect as soon as administratively practicable as of a following
payroll period. A Participant may change the investments of existing account
balances as of any business day, subject to any applicable inter- fund trading
restrictions. The Company is not obligated to actually invest any assets in the
investment funds selected by the Participant.


5.3 Valuation of Accounts. The Administrator or its delegate shall determine the
value of each Participant's Account balance on each date that the deemed
investment options available under the Plan are valued by the managers of such
investment options, and the value of the deemed investment earnings, gains and
losses on Participant deferrals and Company allocations shall be determined in
the same manner and consistent with the valuations given by the managers of such
investment options.


5.4 Determination of Amount. The Administrator or its delegate shall verify the
amount of Participant deferrals and Company allocations and earnings, gains and
losses to be credited to each Participant’s Account in accordance with the
provisions of the Plan. This determination shall be final and conclusive upon
all Participants and Beneficiaries hereunder, absent manifest error. As soon as
administratively practicable after the close of the Plan Year quarter, the
Administrator or its delegate shall send to each Participant an itemized
accounting statement which shall reflect the Participant’s Account balance.




--------------------------------------------------------------------------------






5.5 No Impact on Benefit Promise. Investment of a Participant's Account balance
in the manner requested by a Participant shall not change the fact that the
Company makes only an unsecured promise to pay any amounts deferred under this
Plan.








--------------------------------------------------------------------------------




ARTICLE VI


Time and Method of Benefit Payment


6.1 Initial Election of Timing and Form of Payment. Pursuant to a Deferral
Election, a Participant may elect to allocate deferrals to a Specified Date
Account or the Retirement/Termination Account. If no designation is made or if
the designation fails to comply with the terms of the Plan, all deferrals shall
be allocated to the Retirement/Termination Account.


(a) Specified Date Distribution. A Participant shall designate the date a
Specified Date Account shall become payable and whether it will be payable in
the form of a lump sum or annual installments over two to five years; provided,
however, that the specified date is at least 24 months after the date the
applicable Deferral Election becomes irrevocable under Section 4.1(d).


(b) Termination of Employment Distribution. Amounts in the
Retirement/Termination Account distributed on termination of employment shall be
in the form of a lump sum. In the case of Retirement or Disability, a
Participant may elect to receive the amounts in the Retirement/Termination
Account in the form of a lump sum or annual installments over two to fifteen
years.


If a Participant fails to elect the timing and form of payout from any Account,
the
Participant shall be deemed to have selected a lump sum payout at termination of
employment.


6.2 Subsequent Elections. The Participant may make a subsequent election
regarding the form or timing of payment of his Account balance, provided the
election meets the following requirements:


(a) Such election does not take effect until at least 12 months after the date
on which the election is made;


(b) In the case of an election to defer payment, the first or sole payment
pursuant to such election is made not less than five (5) years from the date
such payment would otherwise have been made, except that this requirement does
not apply to payments relating to death or unforeseeable emergency; and


(c) The election is made a minimum of 12 months prior to the date on which the
first scheduled payment is to be made.


In the event the Participant submits a distribution payment or timing election
as permitted under this Section 6.2 which does not meet all of the requirements
set forth above, the election will be void. Accordingly, payment will be made
pursuant to the terms of the Participant’s immediately preceding valid election,
if applicable. If the Participant has not made a valid election,




--------------------------------------------------------------------------------




payment will be made in a single lump sum upon Participant’s termination from
employment with the Company.


6.3 Distributions on Termination of Employment. Notwithstanding a Participant’s
election pursuant to Section 6.1 or 6.2, if a Participant terminates employment
for any reason other than Retirement or Disability, the entire remaining Account
balance shall be paid in a lump sum; in the case of a Participant terminating
employment due to Retirement or Disability, the remaining balance of any
Specified Date Account shall be paid in a lump sum upon termination of
employment (with the balance of the Retirement/Termination Account paid as
elected pursuant to Section 6.1). This Section 6.3 applies even if the
Participant is currently receiving installment payments under Section 6.1(a).
Notwithstanding the foregoing, if the Participant is a member of the Company’s
Senior Leadership Team at the time of his or her termination, a status the
Company considers to be an objectively determinable standard providing no direct
or indirect election to any Participant regarding its application, the
Participant will be considered a “key employee” within the meaning of Code
Section 409A(a)(2)(B)(i) and Treasury Regulation Section 1.409A-1(i)(5), in
which case payment of such Participant’s benefits by reason of his termination
of employment, and not due to death Disability or Retirement, shall commence no
earlier than six months following the date of such termination.


6.4 Death of Participant. If the Participant dies prior to payment of his entire
vested Account balance in the Plan, the Administrator shall direct the Company
to pay the remaining vested balance of the Participant’s Account to the
Participant’s Beneficiary in a single lump sum. Any designation of Beneficiary
shall be made by the Participant on an election form filed with the
Administrator and may be changed by the Participant only by filing another
election form containing the revised instructions. If no Beneficiary is
designated or no designated Beneficiary survives the Participant, the single sum
payment shall be made to the Participant’s estate. The Administrator may require
any person claiming a Participant’s vested Account balance as the Participant’s
Beneficiary under the Plan to produce such evidence as the Administrator may
deem reasonable.


6.5    Change in Control. Notwithstanding a Participant’s election pursuant to
Section
6.1 or 6.2, a Participant shall receive a single lump sum payment equal to the
unpaid balance of all of his or her Accounts upon a termination of employment
that occurs within 24 months following a Change in Control. In addition to the
foregoing, upon a Change in Control, a Participant who has incurred a Retirement
or Disability prior to the Change in Control, will receive the balance of all
unpaid Accounts in a single lump sum. All lump sum payments under this Section
6.5 shall be made to the respective Participants within 90 days following the
termination or Change in Control, as applicable.


6.6 Small Account Balances. The Administrator may, in its sole discretion which
shall be evidenced in writing no later than the date of payment, elect to pay
the value of the Participant’s Accounts upon a termination of employment in a
single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s interest in the Plan.


6.7 Acceleration of or Delay in Payments. The Administrator, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the




--------------------------------------------------------------------------------




Participant hereunder, provided such acceleration is permitted under Treasury
Regulation Section 1.409A-3(j)(4). The Administrator may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under
Treasury Regulation Section 1.409A-2(b)(7).


6.8 Alternate Payee. If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.


6.9 Hardship Withdrawal. If a Participant suffers an Unforeseeable Emergency the
Participant may request, and the Administrator may direct the Company to pay to
the Participant from the elective deferral portion of his Account, the amount
the Administrator determines is necessary to satisfy the emergency need,
including any amounts necessary to pay federal, state or local income taxes
reasonably anticipated to result from the payment. A Participant requesting an
emergency payment shall apply for the payment in the form and manner prescribed
by the Administrator and shall provide such additional information as the
Administrator may require. The amount of the emergency payment shall be
subtracted first from the vested portion of the Specified Date Accounts
beginning with the earliest schedule payout until the Specified Date Accounts
are depleted and then from the vested Retirement/Termination Account.


6.10 Incompetence. If the Administrator determines that a Participant or
Beneficiary is unable to care for his affairs because of illness, accident or
otherwise, any payment due the Participant or Beneficiary shall be made only to
a duly authorized guardian or other legal representative or, upon appropriate
indemnification of the Administrator, to the Spouse. Any such payment shall be a
payment for the account of the Participant and shall be a complete discharge of
any liability of the Company therefore.








--------------------------------------------------------------------------------




ARTICLE VII


Withholding Taxes


Notwithstanding anything in the Plan to the contrary, the Company shall withhold
from all benefit payments made to a Participant (or his Beneficiary) under the
Plan any amount which the Company is required to withhold for any applicable
state or federal taxes.


Neither the Company nor the Administrator nor any other person or entity
represents or guarantees that any particular federal, state or local tax
consequences will occur as a result of any Participant’s participation in this
Plan. Each Participant shall consult with his own advisers regarding the tax
consequences of participation in this Plan.






--------------------------------------------------------------------------------




ARTICLE VIII


Amendment and Termination of Plan


The Plan may be amended or terminated by the Administrator at any time. No
amendment or termination of the Plan shall, without the consent of any persons
affected thereby, alter or impair any rights created prior to such amendment or
termination. In the event that the Plan is terminated, benefits shall be paid in
accordance with the terms of the Plan as in effect at the time of such
termination.


Notwithstanding the foregoing, the Administrator shall have discretion, on
termination, to accelerate payment of vested benefits in the following
circumstances: (1) within twelve (12) months of a corporate dissolution taxed
under Code Section 331, or with the approval of a bankruptcy court pursuant to
11 U.S.C. 503(b)(1)(A), so long as the amounts deferred under the Plan are
included in the Participant’s or Beneficiary’s gross income in the latest of the
calendar year in which the termination occurs, the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture, or the first
calendar year in which payment is administratively practicable; (2) within the
thirty (30) day period preceding or the twelve (12) months following a Change in
Control event; or (3) all arrangements of the same type as this Plan (that is,
arrangements which are required to be aggregated under Treasury Regulation
Section 1.409A-1(c)(2) if the Participant participated in all of the
arrangements) are terminated, only amounts payable absent a termination of the
Plan are paid within twelve (12) months of the termination, all payments are
made within twenty-four (24) months of the termination, and a new arrangement of
the same type is not adopted at any time for a period of three years following
the date of the termination.






--------------------------------------------------------------------------------




ARTICLE IX


Administration


9.1 Plan Administration. The Plan shall be administered by the Administrator.
The Administrator has exclusive power to interpret the Plan and may from time to
time make such decisions and adopt such rules and regulations for implementing
the Plan as it deems appropriate. In so administering the Plan, the decisions
and actions of the Administrator shall be final and binding on all parties with
respect to all matters relating to the Plan. A Participant shall not be entitled
to examine, audit or otherwise have access to any financial statements,
bookkeeping records or other records of account pertaining to the Company or the
Plan under any circumstances whatsoever.


9.2 Expenses. All expenses and costs in connection with the adoption and
administration of the Plan shall be borne by the Company.


9.3 Maintenance of Separate Accounts. The Administrator or its designee will
create and maintain adequate records to disclose all Participants’ Account
bookkeeping entries. Such records shall be in the form of individual Account
ledgers, and credits to and payments from an Account shall be reflected therein.
The maintenance of individual Account bookkeeping entries for Participants is
only for accounting purposes and no segregation of assets from the general
assets of the Company to each Account shall be required. Each payment made from
an Account shall be charged to the Account as of the date paid.


9.4 Administration Upon Change in Control. Upon a Change in Control, the
Administrator, as constituted immediately prior to such Change in Control, shall
continue to act as the Administrator. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Administrator.


Upon such Change in Control, the Company may not remove the Administrator,
unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account balances consent to the removal and
replacement Administrator. Notwithstanding the foregoing, neither the
Administrator nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.


The Company shall, with respect to the Administrator identified under this
Section, (i) pay all reasonable expenses and fees of the Administrator, (ii)
indemnify the Administrator (including individuals serving as Administrator)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Administrator hereunder, except with respect to matters resulting from the
Administrator’s gross negligence or willful misconduct and (iii) supply full and
timely information to the Administrator on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Administrator may
reasonably require.




--------------------------------------------------------------------------------




9.5 Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Administrator and its agents, against all claims, liabilities, fines and
penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise.








--------------------------------------------------------------------------------




ARTICLE X


Claims Procedure


10.1 Claim. Any person claiming a benefit, requesting an interpretation or
ruling under this Plan or requesting information under this Plan shall present
the request in writing to the Administrator or its designee, which shall respond
in writing within 90 days.


10.2 Denial of Claim. If the claim or request is denied, the written notice of
denial shall include:


(a)    the reasons for denial, with specific reference to the Plan provisions on
which the denial is based;


(b)    a description of any additional material or information required and an
explanation of why it is necessary; and


(c)    an explanation of the Plan’s claim review procedure.


10.3 Review of Claim. Any person whose claim or request is denied may request
review by notice given in writing to the Administrator within 60 days of such
denial. In case of a claim involving a determination that the Participant is
disabled, a request for review may be made within 180 days of the denial. The
claim or request shall be reviewed by the Administrator, who may, but shall not
be required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents and submit issues and comments in
writing.


10.4 Final Decision. The decision on review shall normally be made within 60
days. If an extension of time is required for a hearing or other special
circumstance, the claimant shall be notified and the total time limit shall be
120 days. The decision shall be in writing and shall state the reasons and the
relevant Plan provisions. All decisions on review shall be final and bind all
parties concerned. Benefits under the Plan shall be paid only if the
Administrator decides in its discretion that the applicant is entitled to them.


10.5 Claims Appeals Upon Change in Control. Upon a Change in Control, the
Administrator, as constituted immediately prior to such Change in Control, shall
continue to act as the Administrator. Upon such Change in Control, the Company
may not remove the Administrator or any member, if applicable, but may replace
any resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account balances
consent to the replacement.


The Administrator shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under this Article X.


The Company shall, with respect to the Administrator’s authority to handle claim




--------------------------------------------------------------------------------




appeals, (i) pay its proportionate share of all reasonable expenses and fees of
the Administrator, (ii) indemnify the Administrator (including individual
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Administrator under this Article X, except with respect to
matters resulting from the Administrator’s gross negligence or willful
misconduct and (iii) supply full and timely information to the Administrator on
all matters related to the Plan, any rabbi trust, Participants, Beneficiaries
and Accounts as the Administrator may reasonably require.


10.6 Arbitration. Subject to the requirement that benefit claims be handled
through the Claims Procedures and Review Procedures of this Article X, any
controversy or claim arising out of or relating to this Plan, which is asserted
by any person as an Eligible Employee, a former Eligible Employee, a Participant
or a Beneficiary of Plan benefits, shall be determined by arbitration in
Bellevue, Washington, before one arbitrator(s). The arbitration shall be
administered by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction.






























--------------------------------------------------------------------------------




ARTICLE XI


Miscellaneous


11.1 Top Hat Plan. This Plan is maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301 and 401 of ERISA, and
therefore to be exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA. Accordingly, the Plan shall terminate and no further benefits shall
accrue hereunder if it is determined by a court of competent jurisdiction or by
an opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3(2) of ERISA which is not so exempt.


11.2 Source of Funding. All amounts allocated to a Participant’s Account under
the Plan, together with interest or other income credited thereon pursuant to
the terms of the Plan, shall be paid to the trustee of the Company’s Trust, and
shall be subject to the provisions of the Trust. Trust assets shall be subject
to the claims of the creditors of the Company should the Company become
insolvent. Nothing contained in this Plan requires the Company to set aside or
hold in trust any amounts or assets for the purpose of paying benefits to
Participants. This Plan creates only a contractual obligation on the part of the
Company to pay to the Participant or Beneficiary an amount equal to the vested
portion of the value of the Participant’s Account. The Participant or
Beneficiary shall be no more than a general unsecured creditor of the Company
with no special or prior right to any assets of the Company or the Trust for
payment of any obligations hereunder. The trustee shall be required to hold the
Trust assets and income for the benefit of the Company’s general creditors in
the event of the Company’s insolvency or inability to pay its debts when they
mature, and in such case no Participant or Beneficiary shall have a preferred
claim on the Trust assets. The Board and the chief executive officer of the
Company shall have the duty to inform the trustee in writing of the Company’s
insolvency or its inability to pay its debts as they mature within seven (7)
days of such event. When so informed, the trustee of the Trust shall suspend
payments to all Participants and Beneficiaries, and shall hold Trust assets for
the benefit of the Company’s general creditors. In the case of the trustee’s
actual knowledge of the Company’s insolvency or inability to pay its debts as
they mature, the trustee will deliver Trust assets to satisfy claims of the
Company’s general creditors as directed by a court of competent jurisdiction.
Except as otherwise provided herein, all assets of the Trust, including
investment income, shall be retained for the exclusive benefit of Participants
and Beneficiaries and shall be used to pay benefits to such persons and to pay
administrative expenses and taxes of the Trust to the extent not paid by the
Company. At no time prior to the satisfaction of all liabilities under the Plan
with respect to Participants and their Beneficiaries shall any of the Trust
assets revert to or accrue to the benefit of the Company, except that
contributions made by the Company by a mistake of fact may be returned to the
Company within one year of the payment date.


11.3 Successors and Assigns. A Participant shall not have any right to transfer,
assign, encumber, hypothecate or otherwise dispose of his (or his Beneficiary’s)
right to receive benefit payments under the Plan. The provisions of the Plan
shall bind and inure to the benefit of the Company and its successors and
assigns. The term “successors” as used herein shall include any corporation or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business or assets of the
Company.




--------------------------------------------------------------------------------




11.4 Employment Rights. Any payment under this Plan shall be independent of, and
in addition to, payments made under any other agreements or under any qualified
or nonqualified retirement plan which may be in force between the Company and
any Participant or Beneficiary, or any other compensation payable to Participant
or his or her Beneficiary by the Company. Neither this Plan nor any form
executed in connection herewith shall be construed as (i) constituting or
creating a contract of employment, (ii) restricting either the Company’s rights
to discharge Participant with or without cause or Participant’s right to
terminate his or her employment, or (iii) creating any guarantee or
representation as to the amount of compensation to be paid to Participant by the
Company during any period of regular employment.


11.5 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Administrator
advised of his or her current mailing address. If benefit payments are returned
to the Plan or are not presented for payment after a reasonable amount of time,
the Administrator shall presume that the payee is missing. The Administrator,
after making such efforts as in its discretion it deems reasonable and
appropriate to locate the payee, shall stop payment on any uncashed checks and
may discontinue making future payments until contact with the payee is restored.


11.6 Absence of Liability. Any and all liability created to administer this Plan
or to provide any Participant or Beneficiary with benefits under this Plan shall
be exclusively and solely that of the Company. Neither the Company, the
Administrator, nor any other person, officer or employee, nor any agent of the
foregoing, shall be jointly or severally liable for any act or failure to act
under the Plan or for anything whatever in connection with the Plan, or the
administration thereof, except and only to the extent of liability resulting
from gross negligence or fraud. Neither the Administrator, nor any officer,
director or employee, past, present or future, of the Company, shall have any
liability to any Participant or Beneficiary, or to any other person or entity,
to provide or pay such benefits, such liability hereby being expressly and
unconditionally denied.


11.7 Notices. Any notice or filing required or permitted to be delivered to the
Administrator under this Plan shall be delivered in writing, in person, or
through such electronic means as is established by the Administrator. Notice
shall be deemed given as of the date of delivery or, if delivery is made by
mail, as of the date shown on the postmark on the receipt for registration or
certification. Written transmission shall be sent by certified mail to the
following address with a copy to the Senior Vice President & General Counsel at
the same address:


T-MOBILE USA
ATTN: EXECUTIVE COMPENSATION CONSULTANT
PO BOX 53410
BELLEVUE, WA 98015-53410


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.






--------------------------------------------------------------------------------




11.8 Terms. Whenever any words are used herein in the masculine they shall be
construed as though they were used in the feminine in all cases where they would
so apply and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
Articles and Sections hereof are for general information only, and the Plan is
not to be construed by reference thereto.


11.9 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, this illegality or invalidity shall not affect the
remaining provisions of the Plan, and such remaining provisions shall be fully
severable and the Plan shall, to the extent practicable, be construed and
enforced as if the illegal or invalid provision had never been inserted therein.


11.10 Governing Law. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of Washington, except where
preempted by ERISA or any other federal statute. Invalidation of any one of the
provisions of the Plan for any reason shall in no way affect the other
provisions hereof, and all such other provisions shall remain in full force and
effect. Venue of any dispute under this Plan shall be in a court of competent
jurisdiction in King County, Washington.


IN WITNESS WHEREOF, the Company has executed this Plan on this 6th day of
December, 2007.




T-MOBILE USA, INC.


By: /s/ Manny Sousa
Its: Senior Vice President - Human Resources




Date: December 6, 2007




